Citation Nr: 0613394	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii


THE ISSUES

1.  Evaluation of diabetes mellitus, currently evaluated as 
40 percent disabling. 

2.  Entitlement to an effective date earlier than September 
24, 1999, for the award of service connection and 
compensation for post-traumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than May 15, 
2000, for the assignment of a 100 percent disability rating 
for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  By an April 2001 rating action, the RO 
granted service connection for PTSD; a 70 percent rating was 
assigned effective September 24, 1999, and a 100 percent 
rating was assigned, effective May 15, 2000.  The veteran 
perfected a timely appeal of that decision.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

By a rating action of March 2002, the RO granted service 
connection for diabetes mellitus; and, a 20 percent 
disability rating was assigned, effective April 18, 2001.  
The veteran perfected a timely appeal for a higher initial 
rating.  Thereafter, a Decision Review Officer's (DRO) 
decision in December 2003 increased the evaluation for 
diabetes mellitus from 20 percent to 40 percent, effective 
April 18, 2001.  As this does not represent the highest 
possible rating available under the rating schedule, the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD (VA Form 21-526) was received at the RO on September 24, 
1999, more than one year after he was separated from active 
service.  

2.  In an April 2001 rating decision, the RO granted service 
connection for PTSD effective from September 24, 1999.  

3.  The record does not establish that there was an informal 
claim, formal claim, or intent to file a claim for service 
connection for PTSD prior to September 24, 1999.  

4.  Since the effective date of the award of service 
connection, the veteran's PTSD has been manifested by 
intrusive thoughts, recurring nightmares of his Vietnam 
experiences, sleep disturbance, flashbacks, anxiety, 
outbursts of anger, chronic suicidal thoughts, and 
difficulties in adapting to stressful circumstances that 
results in total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to September 
24, 1999, for a grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2005).  

2.  PTSD is 100 percent since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.130 Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

VA has satisfied its duty to notify by means of letters dated 
in September 2001 and June 2002 from the agency of original 
jurisdiction (AOJ) to the veteran that were issued prior to 
the initial AOJ decisions.  Additional letters were issued in 
October 2003 and January 2004.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ. All the 
above notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in July 2003 
and August 2004.  The available medical evidence is 
sufficient for an adequate determination of the appellant's 
claim.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  



II.  Factual Background.

The record indicates that the veteran had active military 
service from March 1971 to March 1977.  The veteran's initial 
application for PTSD (VA Form 21-526) was received at the RO 
on September 24, 1999.  On this application, the veteran 
reported that he had only filed a claim for VA educational 
assistance.  Submitted in support of the veteran's claim were 
medical records from Guam Memorial Hospital Authority, dated 
from February 1997 to October 1999, reflecting ongoing 
treatment for several disabilities.  The records indicate 
that the veteran was seen in an emergency room on February 
1997 with a history of ulcer; he complained of having had 
diarrhea for the past week.  He also reported a history of 
diabetes mellitus.  The assessment was uncontrolled diabetes 
mellitus.  

Received in February 2000 were VA progress notes, dated from 
September 1999 through February 2000, reflecting ongoing 
treatment for several disabilities, including symptoms of 
PTSD.  The veteran was seen on October 25, 1999, at which 
time he reported experiencing constant flashbacks, and he 
wanted to isolate himself and keep his anger in.  The veteran 
discussed "flashbacks" and tried to keep from isolation.  
The assessment was tired looking, physically depressed, and 
PTSD symptoms were exacerbating.  On November 1, 1999, the 
veteran reported increasing flashbacks; he stated that he 
blew up when his supervisor criticized him and he became very 
scared after the incident.  He stated that he didn't 
understand why he had sudden eruption of rage.  The 
assessment was physically/mentally exhausted.  When seen on 
November 18, 1999, the veteran reported more intrusive 
thoughts and sleep problems.  He indicated that he was in a 
depressed state due to Vietnam flashbacks and sleepless 
nights.  He also reported problems with interspousal 
relationship.  In January 2000, the veteran indicated that he 
was looking forward to being selected to VA Hilo PRRP as he 
needed to deal with Vietnam issues.  On February 11, 2000, 
the examiner noted that the veteran's PTSD symptoms were 
increasing.  

Of record is a statement in support of claim (VA Form 21-
4138), dated in June 2000, wherein the veteran indicated that 
he was currently in an inpatient treatment at a VA facility 
(PRRP) for the treatment of increased severity of his PTSD.  
The veteran reported that his wife left him because of his 
PTSD, and he had become reclusive and had little to no 
association with the community.  The veteran reported 
problems with constant panic attacks.  He also reported 
severe night sweats, continuous nightmares, and difficulty 
sleeping.  The veteran indicated that he had had great 
difficulty maintaining employment.  

Received in July 2000 was a copy of a Veteran's Application 
for Compensation or Pension (VA Form 21-526), dated January 
15, 1991, wherein the veteran noted that he had received 
treatment for shrapnel wounds in the left leg and arm, hand, 
malaria and ulcer during his period of service in Vietnam.  

Received in August 2000 was a hospital report from Pacific 
Center for PTSD-Hilo PRRP, which shows that the veteran was 
admitted in May 2000 for evaluation of PTSD symptoms.  Mental 
status on admission revealed moderate depression and 
constricted affect; there was no evidence of danger to self 
or others, psychotic thought process or content or gross 
cognitive impairment.  It was noted that the veteran's goal 
was to gain insight and better manage his nightmares, anger, 
relationships, expressing feelings, and especially his 
correctness.  His nightmares were basically controlled with 
medication.  The discharge diagnosis was PTSD; he was 
assigned a global assessment of functioning (GAF) score of 
40-45.  

On the occasion of a VA examination in January 2001, it was 
noted that PTSD symptoms were continuous and severe.  The 
examiner noted that the veteran had severe social and 
occupational impairment.  He resigned from his job last year 
after he had used months of sick leave.  His mood was 
described as very depressed; he appeared sad and was easily 
tearful.  His thoughts were preoccupied with traumatic 
stressors; his thoughts were goal directed with some thought 
blocking.  The veteran also reported chronic suicidal 
thoughts.  He also reported poor short-term and long term 
memory.  It was also noted that the veteran had a very quick 
temper and expressed verbal threats against others; 
therefore, he avoided people and remained isolated in his 
room.  The assessment was PTSD; a GAF score of 40 was 
assigned.  The examiner noted major impairment in work and 
social relationships, as well as impairment in judgment, 
thought process and mood.  

Received in April 2001 were treatment records, dated from 
February 2000 to April 2001, which show that the veteran 
received ongoing clinical evaluation for several 
disabilities, including PTSD.  

Received in May 2001 was a statement from Dr. Joan Gill, 
dated in October 2000, indicating that the veteran suffered 
from severe PTSD, uncontrolled diabetes and chronic pain.  
She noted that the veteran was unable to return to work; she 
stated that he was not fit for duty due to the severity of 
his illness.  Received in June 2001 were lay statements from 
supervisors of the veteran, dated in October 2000, indicating 
that the veteran's ability to function in his position at 
work had been significantly impaired by his medical 
condition.  Also received in May 2001 were VA progress notes, 
dated from February 2000 to March 2001, showing treatment for 
several disabilities.  

Received in October 2002 were VA progress notes, dated from 
February 2000 to October 2002, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including PTSD.  Received in December 2003 were 
VA progress notes, dated in March 1997, reflecting ongoing 
treatment for PTSD.  Also received in December 2003 were VA 
progress notes, dated from March 2001 to October 2001, 
showing treatment for several disabilities.  Subsequently 
received VA progress notes, dated from August 2000 to October 
2003, reflect treatment for chronic symptoms of PTSD.  


III.  Legal Analysis-Earlier Effective Date.

A.  Earlier Effective Date for the grant of service 
connection.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2005).  This statutory provision is 
implemented by a regulation which provides that the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  The date of entitlement to an 
award of service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b) (2) (i) (2005).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 
C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  See 38 C.F.R. § 3.155(a).  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).  An original claim is an initial formal application 
on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b) 
(2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of September 24, 1999 is 
the earliest effective date assignable for service connection 
for PTSD.  The date of receipt of the veteran's original 
claim seeking service connection for this disorder was more 
than one year after his separation from service in March 
1977.  Accordingly, the applicable law establishes that the 
effective date, generally, shall be no earlier than the date 
of the claim.  38 U.S.C.A. § 5110.  

The law provides that an award based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase, shall be fixed in accordance with the facts found, 
but shall not be earlier that the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The veteran's claim for compensation for PTSD was 
received at the RO on September 24, 1999, as indicated by 
date stamp.  There was no communication or action indicating 
intent to apply for compensation for post-traumatic stress 
disorder prior to that date.  There are counseling and 
treatment reports prior to September 24, 1999.  However, 
there is no indication of any intention to apply for VA 
compensation benefits in those reports.  The veteran has 
submitted a copy of an application for VA benefits, dated 
January 15, 1991; however, that application indicates that 
the veteran sought benefits for shrapnel wound to the left 
leg and arm, left lower hand, malaria, and for ulcer.  He did 
not indicate any desire to apply for entitlement to 
compensation for post-traumatic stress disorder on that form.  

The Board notes that even if the veteran was diagnosed with 
and received treatment for PTSD in the early 1990's, there is 
no indication that the veteran intended to file a claim or 
did file a claim for post-traumatic stress disorder in the 
early 1990's.  The Court has clearly recognized that 
generally pursuant to 38 U.S.C.A. § 5110, the effective date 
of an award shall not be earlier than date of receipt of 
application therefore.  In addition, a specific claim must be 
filed.  38 U.S.C.A. § 5101.  Both statutes clearly establish 
that an application must be filed.  See Wells v. Principi, 3 
Vet. App. 307 (1992).  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation. There is no evidence on file 
which reflects that the veteran filed a claim for 
compensation for PTSD prior to the claim received by VA on 
September 24, 1999.  On his application for compensation, the 
veteran specifically stated that he had not filed a prior 
claim with VA compensation benefits; he indicated that he had 
only applied for educational benefits.  There is certainly no 
evidence of a communication seeking service connection for 
PTSD on file prior to the date of receipt of the formal claim 
received on September 24, 1999.  38 C.F.R. § 3.1(p).  As the 
applicable law and regulatory provisions are clear on the 
issue at hand, the Board concludes that the veteran's claim 
for an effective date prior to September 24, 1999, for a 
grant of service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board is fully aware that an effective date may be 
earlier than the date of claim; two common examples involve 
filing a claim for compensation within 1 year of separation 
from service or a "liberalizing law or VA issue."  The 
addition of PTSD as a diagnostic entity in the Schedule for 
Rating mental disorders was a liberalizing VA issue for 
purposes of 38 C.F.R. § 3.114(a).  However, an effective date 
prior to the date of claim cannot be assigned unless the 
claimant met all eligibility criteria as of April 11, 1980, 
the date of the regulatory change.  In this case, there is no 
proof of PTSD dating to April 11, 1980.  Therefore, an 
earlier effective date may not be assigned on this basis.  

B.  Earlier Effective date for the assignment of 100 percent 
rating for PTSD.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b) (2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2005).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

Considering the evidence of record in light of the above 
legal criteria, and with resolution of all reasonable doubt 
in the veteran's favor (see 38 U.S.C.A. § 5107(b) and Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990)), the Board finds 
that the criteria for a 100 percent rating for the veteran's 
service-connected psychiatric disability have been met since 
the effective date of the grant of service connection for 
PTSD.  

The RO assigned staged ratings for the veteran's PTSD, a 70 
percent rating effective from September 24, 1999, and a 100 
percent rating effective from May 15, 2000.  Records from the 
whole period from 1999 through the present, however, provide 
evidence of the symptoms that warrant a 100 percent rating, 
such as intrusive thoughts, recurring nightmares of his 
Vietnam experiences, sleep disturbance, flashbacks, anxiety, 
outbursts of anger, chronic suicidal thoughts, and 
difficulties in adapting to stressful circumstances.  
Therefore, a 100 percent rating for PTSD is warranted for the 
entire period since the effective date of service connection.  

Based on the evidence of record, the Board finds that it is 
clear that the veteran has not been employable since the 
effective date of service connection for PTSD, except for a 
sheltered environment.  The evidence of record since 1999 has 
indicated that the veteran's ability to concentrate is 
severely impaired, and that his desire to remain virtually 
totally isolated severely interferes with his ability to 
establish meaningful relationships and remain gainfully 
employed.  Moreover, the veteran's consistent symptoms of 
nightmares, flashbacks, anxiety, depression, severe sleep 
disturbance, intrusive thoughts, and difficulty controlling 
his anger have all added to the veteran's severe total 
occupational impairment.  Although the evidence of record 
indicates that the veteran was employed during the period in 
question, assessments of the veteran's psychiatric 
disability, beginning in September 1999, have reflected 
severe disability from PTSD with an inability to maintain 
employment.  The veteran appears to have stopped working 
sometime in 2000; however, prior to that that period, he 
complained of irritability, anger outbursts, and isolating 
himself.  During a clinical visit in November 1999, it was 
noted that the veteran was having problems with interpersonal 
relationships.  Moreover, while the veteran was finally 
admitted into the domiciliary PRRP program in May 2000, the 
record indicates that the veteran had been experiencing 
increasing and severe symptoms since the date of his 
application in 1999.  

The record shows that since he initially sought treatment in 
September 1999, the veteran has maintained virtually no 
social contacts, other than contact with his family.  His GAF 
scores suggest an inability to work and a lack of social 
contacts.  Accordingly, the Board finds that the evidence 
supports an initial schedular 100 percent disability rating 
for PTSD.  The Board therefore finds that the level of 
severity of the veteran's service-connected disability has 
been 100 percent disabling since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Part 4, 
Diagnostic Code 9411 (2005).  


ORDER

An initial 100 percent evaluation for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to an effective date earlier than September 24, 
1999, for the award of service connection and compensation 
for PTSD is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

The veteran is seeking a higher evaluation for diabetes 
mellitus, currently rated as 40 percent disabling.  The Board 
has determined that additional development is necessary prior 
to completion of its appellate review of this claim for the 
following reasons.  

In March 2002, the RO granted service connection for diabetes 
mellitus; a 20 percent evaluation was assigned, effective 
April 18, 2001.  Subsequently, in December 2003, the RO 
increased the evaluation for diabetes mellitus from 20 
percent to 40 percent, effective retroactively to April 18, 
2001.  The rating was assigned pursuant to the provisions of 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  

Under Diagnostic Code 7913, a 40 percent rating is warranted 
when diabetes mellitus requires the use of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted when diabetes mellitus requires the use 
of insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  
Finally, a 100 percent rating is warranted when diabetes 
mellitus requires the use of more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Note 1 to this 
code section instructs that compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  

The report of a VA examination, conducted in July 2003, 
reflects a diagnosis of diabetes mellitus, hypertension, 
hyperlipidemia, chronic renal insufficiency, erectile 
dysfunction and chronic pain.  Subsequent VA progress notes, 
dated from March 2001 through October 2003, indicate that the 
veteran received ongoing clinical evaluation and treatment 
for diabetes mellitus and renal insufficiency.  During a 
clinical visit in October 2003, the examiner noted that the 
veteran was diabetic, and he had positive trace protein; 
there was probably significant fluctuation in the blood 
sugars.  The examiner noted that eyes, feet, and kidneys 
would need to be evaluated in the future.  The diagnoses 
included diabetes and chronic renal insufficiency.  

During the most recent VA examination in August 2004, the 
veteran complained of tingling in his feet since 2001.  A 
neurological evaluation revealed abnormal monofilament test 
on the right foot, normal on the left.  An eye examination 
revealed findings corrected visual acuity of 20/20 in the 
right eye, and 20/25 of the left eye.  The diagnoses of the 
eye examination were diabetes mellitus with ocular 
complications, background diabetic retinopathy, incipient 
cataract, Guam retinopathy/chorioretinal scar in the right 
eye, and systemic hypertension.  The pertinent diagnoses of 
the examination included: diabetes mellitus, type 2; coronary 
artery disease, status post myocardial infarction, which is 
likely the result of diabetes mellitus, hypertension, 
hyperlipidemia and smoking; early diabetes mellitus 
nephropathy, and diabetes mellitus neuropathy in the left 
foot.  

As noted above, included in the diagnostic criteria for 
diabetes for an increased evaluation of 60 percent or 100 
percent is that the veteran has complications of the diabetes 
that would not be compensable if separately rated, or would 
be compensable if separately rated, respectively.  38 C.F.R. 
§ 4.120 Diagnostic Code 7913.  The RO has granted service 
connection for coronary artery disease, evaluated as 60 
percent disabling, and erectile dysfunction evaluated as 
noncompensably disabling.  

Upon careful evaluation of all of the evidence on file, the 
Board concludes that there is inadequate clinical evidence on 
file to make an informed judgment with respect to all of the 
potentially applicable schedular criteria contained in 
Diagnostic Code 7913.  Specifically, the most recent VA 
examination in August 2004 includes findings of hypertension, 
diabetic nephropathy and diabetic neuropathy in the left 
foot; however, there is an absence of competent clinical 
evidence which clearly identifies the severity of these 
complications of type II diabetes, and there is no opinion on 
file as to whether those complications would or would not be 
compensable if separately evaluated.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment for diabetes 
mellitus since August 2004.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain and associate 
with the claims file any new records 
identified by the veteran.  

2.  Thereafter the RO should afford the 
veteran a thorough endocrinology/diabetes 
examination (not just a general medical 
examination) by a board certified 
endocrinologist or internist who 
specializes in treating diabetes.  The 
claims folder must be made available to 
and reviewed by the examiner.  If deemed 
necessary to properly make this 
determination, a urinalysis and blood 
glucose study should be performed, in 
addition to the physical examination.  
The examiner should state whether the 
veteran requires insulin, restricted diet 
and regulation of activities, to include 
whether any such regulation means 
avoidance of strenuous occupational or 
recreational activities.  The examiner 
should state whether the veteran's 
diabetes is adequately controlled.  
Further, the examiner should address 
whether the veteran has current 
complications due to his diabetes, such 
as hypertension, peripheral neuropathy, 
diabetic retinopathy, and nephropathy, 
and, if so, provide a description of the 
extent and severity of any related 
complications.  If specialist 
consultations are deemed to be necessary 
by the examiner, such should be 
scheduled.  The claims file must be 
provided to the examiner for review of 
pertinent documents.  

3.  The veteran should be afforded a 
special neurological examination by a 
specialist in neurology to assess whether 
he actually has peripheral neuropathy due 
to diabetes and, if so, its 
manifestations and severity.  Each 
extremity should be discussed.  The 
claims folder must be made available to 
and reviewed by the examiner and all 
indicated diagnostic studies should be 
performed.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim in light 
of any additional evidenced obtained. If 
the determination remains adverse to the 
veteran, in any way, the case should be 
returned to the Board after compliance 
with requisite appellate procedures.  

The purposes of this REMAND are to further develop the record 
and to accord the veteran due process of law. By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


